        Case: 1:19-cv-00109 Doc #: 1 Filed: 01/15/19 1 of 16. PageID #: 1



                 IN THE UNITED STATES DISTRICT COURT

                   FOR THE NORTHERN DISTRICT OF OHIO

                              EASTERN DIVISION



STEVEN FEDORKO                                )
  c/o 701 The City Club Building
  850 Euclid Avenue                           )
  Cleveland, OH 44114
                                              )
           and
                                              )

CLEVELAND POLICE                              )
PATROLMEN’S ASSOCIATION
    1303 West 58th Street                     ) C O M P L A IN T
    Cleveland, OH 44102
                                              )   Trial by Jury Endorsed
                                Plaintiffs,              Hereon
                                              )
            -vs-
                                              )

CITY OF CLEVELAND                             )
 601 Lakeside Avenue
 Cleveland, OH 44114                          )

                               Defendant.     )

                               INTRODUCTION

  1. This is an action brought to secure enforcement of federally protected rights

     arising out of governmental encroachment, punishment and retaliation in

     violation of the Fourth and Fourteenth Amendments to the Constitution of the

     United States and in its application.

                                                                            1|Page
     Case: 1:19-cv-00109 Doc #: 1 Filed: 01/15/19 2 of 16. PageID #: 2



2. The Plaintiffs seek declaratory and injunctive relief and damages.

                       CLAIMS AND JURISDICTION

3. This action is initiated pursuant to the Civil Rights Act of 1871, 42 U.S.C.

   §1983, to redress the deprivation under color of statue, ordinance, regulation,

   custom or usage of rights, privileges and immunities secured to plaintiffs under

   the Fourth and Fourteenth Amendment to the United States Constitution.

   Jurisdiction is invoked pursuant to 28 U.S.C §§ 1331 and 1343(a)(3) and (4). To

   the extent declaratory relief is sought, claims are asserted pursuant to 28 U.S.C.

   §§ 2201 and 2202.

4. At all times relevant to this complaint, Defendant has acted and continues to

   act under color of law and under color of the statutes, ordinances, charter,

   regulations, customs and usages governing the government of Cleveland, Ohio.


                                  PARTIES


5. Plaintiff Steven Fedorko (“Fedorko”) is a citizen of the United States and a

   resident of Northeast Ohio.

6. At all times relevant, Steven Fedorko was a police officer employed by the City

   of Cleveland.

7. Steven Fedorko continues to be employed as a police officer for the City of

   Cleveland.



                                                                           2|Page
     Case: 1:19-cv-00109 Doc #: 1 Filed: 01/15/19 3 of 16. PageID #: 3



8. Plaintiff Cleveland Police Patrolmen’s Association (“CPPA”), is an association

   of Cleveland police officers which represents patrol officers and other

   members of the City of Cleveland’s Division of Police.

9. Defendant City of Cleveland is the governmental employer of Plaintiff Steven

   Fedorko and a municipal corporation organized under the laws of the State of

   Ohio.

10. Defendant City of Cleveland negotiates with Plaintiff Cleveland Police

   Patrolmen’s Association concerning the rights and obligations of police officers

   represented by the CPPA and otherwise seeks to protect the rights of police

   officers.


                                    Count I

   PRIVACY AND CLAIMS UNDER THE FOURTH AMENDMENT
   TO THE CONSTITUTION OF THE UNITED STATES ON
   BEHALF OF PLAINTIFF STEVEN FEDORKO

11. Plaintiffs reassert the foregoing allegations and incorporates them by reference

   as if fully set forth herein.

12. On March 4, 2017, Officer Fedorko responded to a report of a man, Jonathan

   Luton, threatening to kill his mother with a gun.

13. Officer Fedorko responded to assist Officers Joseph Tylka and Lewis Stevens

   who were already on scene.




                                                                          3|Page
     Case: 1:19-cv-00109 Doc #: 1 Filed: 01/15/19 4 of 16. PageID #: 4



14. By the time Officer Fedorko arrived, Officer Tylka had already been forced to

   use a taser on Luton two times.

15. After being tased, Luton managed to pull out the taser wires and escape to a

   nearby closet where he informed officers they would have to shoot him.

16. When Officer Fedorko arrived, he assisted in entering the closet and holding

   down Luton’s arms which allowed the other officers to handcuff Luton.

17. While assisting in holding down Luton’s arms, Officer Fedorko was kicked by

   Luton.

18. The kick by Luton broke Officer Fedorko’s big toe.

19. After subduing Luton, he was placed in the back of a patrol car where he

   proceeded to kick and head butt the windows.

20. Among other crimes, Luton was charged with felonious assault for kicking

   Officer Fedorko.

21. On November 13, 2017, roughly eight months after his arrest, Luton called in a

   complaint against Officer Fedorko from the Cuyahoga County Jail.

22. Luton accused Officer Fedorko of being dishonest about the way he injured his

   big toe.

23. The same day the phone call was received, November 13, 2017, the Internal

   Affairs Unit of the Cleveland Police Department (“Internal Affairs”)

   commenced an investigation of Officer Fedorko.



                                                                         4|Page
     Case: 1:19-cv-00109 Doc #: 1 Filed: 01/15/19 5 of 16. PageID #: 5



24. On December 11, 2017, as part of the investigation of Officer Fedorko,

   Defendant City of Cleveland obtained a search warrant for his personal cell

   phone.

25. On December 11, 2017, the search warrant was sought from and signed by

   Cuyahoga County, Ohio Court of Common Pleas Judge Brendan Sheehan.

26. On December 12, 2017, the search warrant was executed and Plaintiff Steven

   Fedorko’s personal cell phone was taken into evidence by Internal Affairs.

27. The scope of the search warrant included all data relating to the March 4, 2017

   injury sustained by Officer Fedorko and/or the arrest of Luton.

28. Defendant City of Cleveland, instead of conducting a search of Plaintiff Steven

   Fedorko’s personal cell phone on or around March 4, 2017, examined the

   entire contents of his personal phone in violation of his rights against

   unreasonable searches and seizures prohibited by the Fourth Amendment to

   the Constitution of the United States.

29. Defendant City of Cleveland obtained and reviewed over 67,000 text messages

   and numerous photographs contained on Plaintiff Steven Fedorko’s personal

   cell phone irrespective of the contours of the search warrant Defendant City of

   Cleveland obtained.

30. Defendant City of Cleveland conducted searches before March 4, 2017

   irrespective of the contours of the search warrant Defendant City of Cleveland

   obtained.
                                                                         5|Page
     Case: 1:19-cv-00109 Doc #: 1 Filed: 01/15/19 6 of 16. PageID #: 6



31. Defendant City of Cleveland conducted searches well outside the scope of the

   search warrant it obtained.

32. As part of its unlimited search of Plaintiff Steven Fedorko’s personal cell

   phone, Defendant City of Cleveland uncovered communications between him

   and the media between May 12, 2017 and July 12, 2017.

33. Defendant City of Cleveland obtained these communications with the media

   only through a review of his personal phone outside the scope of the search

   warrant.

34. Defendant City of Cleveland obtained Plaintiff Steven Fedorko’s personal cell

   phone solely because of the search warrant.

35. The search warrant only permitted Defendant City of Cleveland to review his

   personal phone solely for content related the March 4, 2017 incident.

36. As part of its examination of Plaintiff Steven Fedorko’s personal phone,

   Defendant City of Cleveland discovered “memes” about another officer of the

   Cleveland Police Department outside the scope of the search warrant.

37. Defendant City of Cleveland only uncovered the “memes” through the

   unreasonable search and seizure of his personal cell phone.

38. As part of its examination of Plaintiff Steven Fedorko’s personal phone,

   Defendant City of Cleveland discovered that he had allegedly been involved in

   an unreported vehicle pursuit on May 17, 2018.



                                                                           6|Page
     Case: 1:19-cv-00109 Doc #: 1 Filed: 01/15/19 7 of 16. PageID #: 7



39. Defendant City of Cleveland only uncovered information concerning the

   alleged vehicle pursuit through the unreasonable search and seizure of his

   personal cell phone.

40. Information about Plaintiff Steven Fedorko’s communications with media,

   distribution of “memes” and the alleged vehicle pursuit were all unrelated to

   the March 4, 2017 incident, the exclusive subject of the search warrant, and

   examined well beyond the scope and contours of the search warrant.

41. On March 20 2018, Defendant City of Cleveland’s Internal Affairs

   recommended disciplinary action be taken against Officer Fedorko for sixteen

   separate specifications arising strictly because it violated Plaintiff Steven

   Fedorko’s rights protecting him from unreasonable searches and seizures.

42. Of the sixteen specifications in which discipline was recommended, ten of the

   specifications were based on evidence obtained through the unlawful search

   and seizure of his personal cell phone and in violation of rights insured and

   protected under the Fourth Amendment to the Constitution of the United

   States.

43. The specifications against Officer Fedorko included:

             • Specification 8: It was determined that on May 17, 2017,
               you (Patrol Officer Steven Fedorko #1399) engaged in
               a vehicle pursuit and failed to report it to a supervisor.




                                                                            7|Page
Case: 1:19-cv-00109 Doc #: 1 Filed: 01/15/19 8 of 16. PageID #: 8




   • Specification 9: It was determined that on May 17, 2017,
     you (Patrol Officer Steve Fedorko #1399) did not
     activate your WCS during an unreported vehicle pursuit.
   • Specification 10: It was determined that on May 13,
     2017, you (Patrol Officer Steve Fedorko #1399)
     provided information to a media outlet about a shooting
     at the 1000 block of East 71 Street.
   • Specification 11: It was determined that on June 1,
     2017, you (Patrol Officer Steve Fedorko #1399)
     provided information to a media outlet about a shooting
     on Hillsboro Avenue.
   • Specification 12: It was determined that on June 11,
     2017, you (Patrol Officer Steve Fedorko #1399)
     provided information to a media outlet about a possible
     shooting on East 71 Street and Maud Avenue.
   • Specification 13: It was determined that on June 15,
     2017, you (Patrol Officer Steve Fedorko #1399)
     provided information to a media outlet for a missing
     child at Euclid Beach.
   • Specification 14: It was determined that on June 17,
     2017, you (Patrol Officer Steve Fedorko #1399)
     provided information to a media outlet for a male shot
     at 8210 Simon.
   • Specification 15: It was determined that on July 12,
     2017, you (Patrol Officer Steve Fedorko #1399)
     provided information to a media outlet for a male shot
     at East 110 Street and Superior Avenue.
   • Specification 16: It was determined that on June 11,
     2017 through June 27, 2017, you (Patrol Officer Steve
     Fedorko #1399) provided information on the numbers,
     photographs and conditions of police vehicles to a
     media outlet.
   • Specification 17: It was determined that on or about
     November 16, 2017, you (Patrol Officer Steve Fedorko
     #1399) did create and distribute “MEMES” of a fellow
     employee (Patrol Officer Jovan Glass), in violation of
     GPO 1.1.08: Violence in the Workplace.




                                                                    8|Page
     Case: 1:19-cv-00109 Doc #: 1 Filed: 01/15/19 9 of 16. PageID #: 9



44. The evidence used to recommend discipline related to the foregoing ten

   specifications were obtained through the unlawful search of Plaintiff Steven

   Fedorko’s personal cell phone.

45. On August 14, 2018, after a disciplinary hearing was conducted by Defendant

   City of Cleveland, Officer Fedorko was found guilty of the specifications

   identified above, among six other specifications, and was suspended without

   pay for thirty (30) days.

46. Officer Fedorko’s punishment was broadly disseminated by Defendant City of

   Cleveland.

47. As a result of the acts and conduct by Defendant City of Cleveland, Plaintiff

   Steven Fedorko has been deprived of his personal and individual rights insured

   under the Fourth Amendment to the Constitution of the United States.

48. Defendant City of Cleveland knowingly and intentionally disregarded the

   limitations of the search warranted relative to Officer Fedorko’s personal cell

   phone obtained under color of law.

49. Defendant City of Cleveland knowingly and intentionally violated the rights of

   Plaintiff Steven Fedorko insured under the Fourth Amendment to the

   Constitution of the United States.

50. As a result of the acts and conduct of Defendant City of Cleveland, Plaintiff

   Steven Fedorko has suffered loss of reputation, loss of wages, hedonic

   damages, emotional distress and future opportunities.
                                                                         9|Page
    Case: 1:19-cv-00109 Doc #: 1 Filed: 01/15/19 10 of 16. PageID #: 10



51. Plaintiff Steven Fedorko’s loss is irreparable because it would be virtually

   impossible to restore an excellent reputation because of Defendant City of

   Cleveland’s acts and conduct in derogation of the rights of Steven Fedorko

   insured under the Fourth Amendment to the Constitution of the United States.


                                    Count II

   PROCEDURAL AND SUBSTANTIVE DUE PROCESS CLAIMS
   UNDER THE FOURTEENTH AMENDMENT TO THE
   CONSTITUTION OF THE UNITED STATES ON BEHALF OF
   PLAINTIFF STEVEN FEDORKO


52. Plaintiffs reassert the foregoing allegations and incorporates them by reference

   as if fully set forth herein.

53. The acts and conduct of Defendant City of Cleveland have been and continue

   to be arbitrary, capricious, discriminatory and in wanton and reckless disregard

   of the rights and feelings associated with the unlawful search and seizure of

   Plaintiff Steven Fedorko’s protections under the Fourth Amendment to the

   Constitution of the United States.

54. Under color of state law, Defendant City of Cleveland freely and openly

   violated the privacy rights of Plaintiff Steven Fedorko where no policy or

   procedure exists resulting in the arbitrary, capricious and discriminatory taking

   of Plaintiff Steven Fedorko’s personal property and securing from Fedorko

   information and materials to which the government of the City of Cleveland


                                                                         10 | P a g e
    Case: 1:19-cv-00109 Doc #: 1 Filed: 01/15/19 11 of 16. PageID #: 11



   has no right in the absence of any notice or hearing consistent with a

   government policy addressing constitutional search and seizure compliance.

55. Under color of state law, Defendant City of Cleveland violated search warrant

   parameters by intentionally and knowingly seizing and searching the personal

   phone where no policy or procedure exists resulting in the arbitrary, capricious

   and discriminatory taking of Plaintiff Steven Fedorko’s personal property and

   securing from it information and materials to which the government of the City

   of Cleveland has no right in the absence of any notice or hearing consistent

   with a governmental policy addressing constitutional search and seizure

   compliance.

56. The absence of an existing constitutional search and seizure compliance policy

   resulted in injury because of the arbitrary, capricious and discriminatory actions

   by government in obtaining Steven Fedorko’s personal cell phone and securing

   from it information and materials to which the government of the City of

   Cleveland had no right in violation of the Due Process Clause of the

   Fourteenth Amendment to the Constitution of the United States.

57. As a result of the acts and conduct by Defendant City of Cleveland, Plaintiff

   Steven Fedorko has been deprived of his personal and individual rights insured

   under the Due Process Clause of the Fourteenth Amendment to the

   Constitution of the United States.



                                                                          11 | P a g e
    Case: 1:19-cv-00109 Doc #: 1 Filed: 01/15/19 12 of 16. PageID #: 12



58. Defendant City of Cleveland knowingly and intentionally disregarded the

   limitations of the search warranted relative to Officer Fedorko’s personal cell

   phone and secured from it information and materials to which the government

   of the City of Cleveland had no right in violation of the Due Process Clause of

   the Fourteenth Amendment to the Constitution of the United States.

59. Defendant City of Cleveland knowingly and intentionally violated the rights of

   Plaintiff Steven Fedorko insured under the Due Process Clause of the

   Fourteenth Amendment to the Constitution of the United States.

60. As a result of the acts and conduct of Defendant City of Cleveland, Plaintiff

   Steven Fedorko has suffered loss of reputation, loss of wages, hedonic

   damages, emotional distress and future opportunities.


                                         Count III

   PRIVACY AND CLAIMS UNDER THE FOURTEENTH
   AMENDMENT TO THE CONSTITUTION OF THE UNITED
   STATES ON BEHALF OF PLAINTIFF CPPA

61. Plaintiffs reassert the foregoing allegations and incorporates them by reference

   as if fully set forth herein.

62. Plaintiff Cleveland Police Patrolman’s Association (“CPPA”) is an organization

   chartered by the State of Ohio on June 14, 1971 and organized in accordance

   with the laws of the State of Ohio.




                                                                         12 | P a g e
    Case: 1:19-cv-00109 Doc #: 1 Filed: 01/15/19 13 of 16. PageID #: 13



63. Plaintiff CPPA, as a corporation not for profit, is a “person” under Ohio and

   federal law.

64. Plaintiff CPPA exists for the purpose of providing mutual aid and protection

   and for the education and general welfare of its police officer members.

65. Plaintiff CPPA seeks to advance its corporate objectives to pursue advocacy for

   its members and for the betterment of both the police and members of the

   community without restrictions by Defendant City of Cleveland which violate

   the Constitution of the United States,

66. Plaintiff CPPA is not a government agency nor does it have the ability to

   operate as such under color of state law.

67. Plaintiff CPPA seeks to advance the rights insured under the Constitution of

   the United States for the benefit of its members and the community.

68. In order to achieve the objectives of its corporate charter and the goals of its

   purpose and existence, Plaintiff CPPA seeks to insure the rights of due process

   insured under the Fourteenth Amendment to the Constitution of the United

   States so that its members are protected against unreasonable searches and

   seizures prohibited by the Fourth Amendment to the Constitution of the

   United States.

69. Plaintiff CPPA also has as its purpose under its charter to represent its

   members in matters of policy.



                                                                         13 | P a g e
    Case: 1:19-cv-00109 Doc #: 1 Filed: 01/15/19 14 of 16. PageID #: 14



70. The Fourth Amendment to the Constitution of the United States guarantees

   persons the right to privacy and protection from unlawful searches and

   seizures.

71. Under color of state law, Defendant City of Cleveland freely and openly

   violates rights of members of the CPPA when it unlawfully seizes and searches

   the personal phones of CPPA members.

72. Under color of state law, Defendant regularly violates search warrant

   parameters by intentionally and knowingly seizing and searching the personal

   phones of CPPA members outside the scope of the search warrants it receives.

73. The unlawful searches and seizures of personal phones and the data which is

   taken from the private phones of CPPA members outside the scope of a

   proper search warrant is practiced by Defendant City of Cleveland as a

   governmental policy and practice which has resulted and continues to result in

   the interference, obstruction and frustration of the corporate purpose of the

   charter of CPPA and otherwise diminishes the ability of the CPPA to protect

   the rights of its members and the community at large.

74. The on-going policy under color of state law violates search and seizure rights

   and protections guaranteed under the Fourth Amendment to the Constitution

   of the United States has permitted government to practice unlawful searches

   and seizures outside the scope of a proper search warrant without a policy,

   procedure or process which is arbitrary, capricious and discriminatory.
                                                                         14 | P a g e
       Case: 1:19-cv-00109 Doc #: 1 Filed: 01/15/19 15 of 16. PageID #: 15



   75. The absence of on-going policy under color of state law which Defendant City

      of Cleveland employs arbitrarily, capriciously and discriminatorily with respect

      to the personal privacy rights and due process rights of its members violates

      the Due Process Clause of the Fourteenth Amendment to the Constitution of

      the United States which Plaintiff CPPA is obligated to insure on behalf of its

      members.

   76. Plaintiff CPPA is obligated to protect the due process and privacy rights of its

      members, consistent with its charter and corporate responsibility.


WHEREFORE, Plaintiffs urge this Court to grant the following relief:

             A. Declare that the acts and conduct of the Defendant
                constitute violations of the Due Process Clause of the
                Fourteenth Amendment to the Constitution of the
                United States, and the Fourth Amendment to the
                Constitution of the United States and the Civil Rights
                Act of 1871, 42 U.S.C. §1983;

             B. Preliminarily and permanently enjoin the Defendant, its
                executives, managers, and all others working in concert
                with them from engaging in the future in the
                enforcement of punishment and discipline so as to not
                violate the Fourth Amendment and the Due Process
                Clause of the Fourteenth Amendment;

             C. Direct that Defendant establish rules and regulations
                with respect to procedures which afford and insure
                fundamental notions of fairness, due process and
                protection against unreasonable searches and seizures
                insured under the Fourteenth and Fourth Amendments
                to the Constitution of the United States;



                                                                            15 | P a g e
       Case: 1:19-cv-00109 Doc #: 1 Filed: 01/15/19 16 of 16. PageID #: 16



             D. Grant to the Plaintiffs and against the Defendant
                appropriate compensatory damages with statutory costs
                and statutory reasonable attorneys’ fees as provided by
                federal law;

             E. Grant any additional relief the Court deems just,
                equitable and in the public interest.




   s/Avery Friedman                                  s/Jared S. Klebanow
  Avery Friedman (0006103)                         Jared S. Klebanow (0092018)
  AVERY FRIEDMAN & ASSOCIATES                      KLEBANOW LAW, LLC
  701 The City Club Building                       701 The City Club Building
  850 Euclid Avenue                                850 Euclid Avenue
  Cleveland, Ohio 44114                            Cleveland, Ohio 44114
  P: (216) 621-9282                                P: (216) 621-8230
  F: (216) 621-9283                                jklebanow@klebanowlaw.com
  avery@lawfriedman.com

      Attorneys for Plaintiff Steven Fedorko and Cleveland Police Patrolman’s Association




                             JURY DEMAND

Plaintiffs Steven Fedorko and the Cleveland Police Patrolmen’s Association hereby
demand trial by jury.



                                                           /s/Jared Klebanow
                                                          Jared Klebanow




                                                                                    16 | P a g e
